Title: To James Madison from George W. Erving, 27 June 1804 (Abstract)
From: Erving, George W.
To: Madison, James


27 June 1804. “Upon the subject of the accompanying Official letter (No 38) I think it a duty to trouble you with one or two observations; I have understood that Messrs McKensie & Glennie who are merchants much connected with Baltimore have been agents for Mr Smith in what is connected with his department in this quarter; considering them in that view, one might have Expected that they woud not have betrayed such an impressment to bring these bills to market: Messrs Degan & Purviance may probably have remitted the bills to McKensie & Glennie upon the supposition that they woud be taken the same care of as if remitted to Agents of the United States, for I observe by their letter to M. & G that they desire ‘this Account may be kept seperate’ from their mercantile concerns; otherwise, they had done wrong to subject the United States to the payment of Commissions, & to the hawking about of their Credit on the London Exchange; But Messrs M. & G considered themselves as mere merchants in the transaction, & have taken care to secure their commissions. My first proposition to Mr McKensie was that he shoud delay the sale, at least till he shoud be under some sort of necessity to sell them for his own reimbursement, for they are not yet advised of D. & P’s dra[f]ts on them; this he declined; I then offerred to take up D & P’s dra[f]ts when they came, & proposed to give them security to any amount that I woud do so; this also they refused, doubtless because it woud supersede their right to charge commissions; finally they woud consent to no arrangement which shoud place me in a situation different from that of any other purchasor; they woud not allow of my right to ‘take up’ the bills on the part of the government, but woud insist upon my buying them as a private individual. It does appear to me also that when they were offerred to Baring & Co for sale, they shoud have been immediately taken up for the public Account. I mention these things only in the view of benefitting future arrangements.”
